DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 22 October 2020.
Claims 1-15 are currently pending and being examined. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brendel (US 2013/0233903).

Claim 1, Brendel teaches a striking device (Fig. 2) adapted to be installed in an electric nail gun (10; Fig. 1), the electric nail gun including a main frame (14; Fig. 2) and a flywheel (42; Fig. 2) that is rotatably mounted to the main frame (¶[0022]), said striking device comprising:
a swing arm unit (50, 34, 5470, 44; Fig. 2) adapted to be pivotally mounted to the main frame and adapted to swing relative to the flywheel (“the follower 50, which can be a roller, can be coupled to the backbone or frame 14, and can be moved via the actuator 44 between a first position, in which the follower 50 drives the driver 32 into the rotating perimeter of the flywheel 42 to transfer energy from the flywheel 42 to the driver 32 to propel the driver 32 along the driver axis 118, and a second position in which the follower 50, the driver 50 and the flywheel 42 are not engaged to one another.” [0024]);
an impact member (32; Fig. 3) slidably connected to said swing arm unit and adapted to be driven by the flywheel to move in a length direction (¶[0022]-[0024]); and
two restoring units (36; Fig. 3) each including a stationary seat (6020; Fig. 3-4) that is removably connected to said swing arm unit (“The backbone 14 or nosepiece 22 can be configured with pockets 6030 to at least partly receive the impact absorbers 6020, but it will be appreciated that the pockets 6030 and impact absorbers 6020 are not configured to cooperate to maintain the rails 5470 in a fixed, non-movable orientation relative to the backbone 14.” ¶[0035]), a moving seat (630; Fig. 3) that is removably and co-movably connected to said impact member (¶[0025]), first (Fig. 4) and second coupling sets (630; Fig. 3), and a resilient member (5462; Fig. 3) that interconnects said stationary seat and said moving seat to bias said 
    PNG
    media_image1.png
    735
    581
    media_image1.png
    Greyscale
moving seat toward said stationary seat (¶[0026]);
wherein, for each of said restoring units (36; Fig. 3), said first coupling set includes at least one first matching portion (annotated Fig. 4) formed on one of said stationary seat and said swing arm unit, and at least one first coupling portion  (annotated Fig. 4) formed on the other one of said stationary seat and said swing arm unit and coupled removably with said at least one first matching portion (¶[0034]); and

    PNG
    media_image2.png
    822
    713
    media_image2.png
    Greyscale
wherein, for each of said restoring units (36; Fig. 3), said second coupling set includes at least one second matching portion (annotated Fig. 3) formed on one of said impact member and said moving seat, and at least one second coupling portion (annotated Fig. 3) formed on the other one of said impact member and said moving seat and coupled removably and co-movably with said at least one second matching portion (¶[0026]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Brendel (US 2013/0233903) in view of Huntington (US 2020/0043380).

Claim 2, Brendel teaches the striking device as claimed in claim 1, wherein, for each of said restoring units (36; Fig. 3):
said stationary seat (6020; Fig. 3);
said moving seat (630; Fig. 3); and
said resilient member (5462; Fig. 3) has opposite first (end of coil 5462 closest to 6020; Fig. 3) and second end coils (end of coil 5462 closest to 630; Fig. 3).
Brendel does not teach a seat has a plurality of elongated holes in the length direction and said coil extending through said elongated holes. 
However, Huntington teaches teach a seat (130-A; Fig. 1) has a plurality of elongated holes (132; Fig. 2) in the length direction and said coil extending through said elongated holes (“the sign panel 130-A includes a number of spring holes 132 at or near one end of the sign panel 130-A. The spring 120 is secured to one end of the sign panel 130-A via screwing or twisting the spring 120 into or through the respective spring holes 132” ¶[0044].
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Brendel, by the spring attachment method, as taught by Huntington, for securing the spring to the sign without requiring an adhesive and making sure the spring stays attached to the item when an external force acts on the item it is secured to. 

Claim 3, Brendel as modified by Huntington teaches the striking device as claimed in claim 2, wherein, for each of said restoring units (Brendel: 36; Fig. 3), said stationary elongated holes of said stationary seat are arranged into two non-collinear rows each extending in the length direction (Huntington: see Fig. 3-B, showing the holes are arranged in non-collinear rows), and said moving elongated holes of said moving seat are arranged into two non-collinear rows each extending in the length direction (Huntington: see Fig. 3-B, showing the holes are arranged in non-collinear rows).

Claim 4, Brendel as modified by Huntington teaches the striking device as claimed in claim 2, wherein, for each of said restoring units, said moving seat (Brendel: 630; 3) includes a main portion (Brendel: 632; Fig. 3) formed with said moving elongated holes (Huntington: 130; Fig. 2), said main portion direction, said portion formed with said moving and a guiding portion (Brendel: 5470; Fig. 3) connected to and being elongated in the length resilient member (Brendel: 5462; Fig. 3) further having intermediate coils (Brendel: 5462, coil segment in the middle) that interconnect said first and second end coils (Brendel: end of coil 5462 closest to 6020 and 630; Fig. 3) and that are sleeved on said guiding portion of said moving seat (Brendel: ¶[0026]).

Allowable Subject Matter
Claims 5-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602. The examiner can normally be reached Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L GERTH/Examiner, Art Unit 3731                                                                                                                                                                                                        
/JOSHUA G KOTIS/Examiner, Art Unit 3731